Exhibit 10.4

 

SEPARATION AGREEMENT AND RELEASE (CHINA)

 

This Separation Agreement and Release (this “China Release”) is made by and
between Ying Wu (“Employee”) and UTStarcom (China) Co., Ltd. (the “Company”)
(collectively, referred to as the “Parties” or individually, referred to as a
“Party”).

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;

 

WHEREAS, concurrently with this Agreement, Employee and UTStarcom, Inc. are
entering into the Separation Agreement and Release (California) dated even date
herewith and to which this China Release is attached as Exhibit B (the
“Agreement”);

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

 

1.               Consideration.  The Company agrees to provide Employee the
consideration set forth in Section 1 of the Agreement, which is a lump sum
payment of twelve (12) months of Employee’s base salary as in effect as of the
date of such termination plus an additional one hundred thousand USD ($100,000)
dollars, (subject to and reduced by the individual income tax), payable within
ten (10) days after the Effective Date of the Agreement.

 

2.               Release of Claims.  Employee agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Employee by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”).  Employee, on his own
behalf and on behalf of his respective heirs, family members, executors, agents,
and assigns, hereby and forever releases the Releasees from, and agrees not to
sue concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Employee may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the Effective
Date of this Agreement, including, without limitation, any and all claims:  for
violation of any applicable laws, except as prohibited by law; relating to or
arising from Employee’s employment relationship with the Company and the
termination of that relationship; arising out of any other laws and regulations
relating to employment or employment discrimination; for any loss, cost, damage,
or expense arising out of any dispute over the non-withholding or other tax
treatment of any of the proceeds received by Employee as a result of this
Agreement; for wrongful discharge of employment or any theory based on contract,
common law, or any statute; and for fraud, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, unfair business practices, defamation, libel,
and slander.

 

3.               Employment Relationship.  The Parties acknowledge and agree
that the employment relationship between the Parties terminated on June 1, 2007.

 

--------------------------------------------------------------------------------


 

4.               Non-Disparagement.  Employee agrees to refrain from any
disparagement, defamation, libel, or slander of any of the Releasees, and agrees
to refrain from any tortious interference with the contracts and relationships
of any of the Releasees.

 

5.               Company Property.  Employee acknowledges that he has returned
to the Company all company property, including but not limited to his computer
laptop, and any documents that were in his possession, custody, or control prior
to the Effective Date.

 

6.               Choice of Law.  The China Release is governed and construed by
the laws of the People’s Republic of China.

 

7.               Dispute Process.  Any dispute arising from or relating to this
China Release shall be submitted to the labor dispute arbitration tribunal in
the place where the Company is located for arbitration.

 

8.               Integration.  The Agreement, including Exhibits A and B,
together with any fully executed stock option agreements between the Parties,
represent the entire agreement and understanding between the Parties as to the
subject matter herein and supersedes all prior or contemporaneous agreements,
whether written or oral.

 

9.               Effective Date.  Each Party has seven (7) days after that Party
signs the Agreement and this Exhibit B to revoke it.  The Agreement will become
effective on the eighth (8th) day after Employee signed the Agreement and this
Exhibit B, so long as it has been signed by the Parties and has not been revoked
by either Party before that date (the “Effective Date”).

 

10.         Voluntary Execution of Agreement.  Employee understands and agrees
that he executed the Agreement, including this Exhibit B, voluntarily, without
any duress or undue influence on the part of the Company or any third party,
with the full intent of releasing all of his claims against the Company and any
of the other Releasees.  Employee acknowledges that:  he has read the Agreement;
he has been represented in the preparation, negotiation, and execution of the
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel; he understands the terms and consequences of the Agreement and of the
releases it contains; and he is fully aware of the legal and binding effect of
the Agreement and its Exhibits.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.

 

 

YING WU, an individual

 

 

Dated: July 25, 2008

/s/ Ying Wu

 

 

 

Ying Wu

 

 

 

 

 

UTSTARCOM (China) Co., Ltd.

 

 

Dated: July 25, 2008

By

/s/ Hong Liang Lu

 

 

Hong Liang Lu, legal representative

 

--------------------------------------------------------------------------------